DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Leung on 02/22/2021.

The application has been amended as follows: 

CLAIMS
Claims 1, 3, 8, 10, 12, and 17 have amended as follows.

1. (Currently amended) A method that provides a continuous, self-adjusted, wide-angle view of a frontal horizon to a user of a smart mobile communication device who is walking while texting with head down, such that obstacles and dangers in a forward path of [[a]] the user are displayed on a screen, utilizing [[the]] following mechanisms and designs, comprising the steps of:
a)    providing a design of a moveable camera assembly in which a digital camera with a wide angular field of view lens is mounted on a casing, and said moveable camera assembly hinged to an upper part of the smart mobile communication device, with an appropriate range of movement;
b)    providing a first mechanism with ability for said moveable camera assembly to be rotated or swung about a hinge on a main body of the smart mobile communication device, so as to point towards the frontal horizon of an intended path of travel of the user, and with ability to retract into the main body when desired, preserving continuity and a smooth contour with surrounding surfaces of the main body;
c)    providing said digital camera with [[a]] the wide angular field of view lens, or a provision for a second mechanism wherein a refractive element can be moved in front of the wide angular field of view lens of the digital camera to increase an angular field of view (FOV) when the digital camera is deployed, and can be moved away from the wide angular field of view lens in stowage, either manually or under control of software and actuation by a central processing unit ( CPU ) and necessary mechanical system;
d)    providing flexible electric connectors or rotary electrical interfaces between the digital camera in said moveable camera assembly and a main circuitry board, allowing appropriate movements of the moveable camera assembly while maintaining necessary data transfer;
the appropriate movements; (2) a driving system, using either mechanical or electro-magnetic forces; and (3) control by the CPU or a dedicated microprocessor;
f)    providing a catch to keep the moveable camera assembly locked in stowage, with engaging and releasing mechanisms under control of the CPU or said dedicated microprocessor;
g)    providing capability of sampling an accelerometer in the smart mobile communication device for continuous information of attitudes of the smart mobile communication device, forwarding information of attitudes to the CPU, and calculating an appropriate amount of action needed for the camera positioning system, for such motions as rotation, extension and retraction, ensuring the digital camera in the moveable camera assembly is always pointing forward horizontally;
h)    providing software to capture views by said digital camera, and display the views on the screen of the smart mobile communication device as a background of a messaging application program, or on a split screen;
i)   provision of an image analysis software whereby flashing lights and fast moving objects in said captured views trigger audio and visual alarms;
j)    providing capabilities to select and deselect said digital camera, said camera positioning system, image acquisition by said digital camera, and corresponding displays on the screen.

3.    (Currently amended) A method as in claim 1, where the digital camera in the moveable camera assembly is a rear-facing camera mounted on a top edge of the smart mobile communication device, with a surface of the moveable camera assembly flushed with [[the]] a top border of the smart a rear surface, and an angle which said moveable camera assembly can swing about the hinge is up to 90 degrees.

8.    (Currently amended) A method as in claim 1, where the digital camera in the moveable camera assembly is a front-facing camera mounted on a top edge of the smart mobile communication device, with a surface of the moveable camera assembly flushed with [[the]] a top border of the smart mobile communication device, and the hinge in close proximity to a rear surface, when deployed, the moveable camera assembly stays within [[the]] a plane of [[the]] a front surface, and an angle which said moveable camera assembly can swing about the hinge is up to 180 degrees.

10. (Currently amended) A smart mobile communication device capable of providing a continuous, self-adjusted, wide-angle view of a frontal horizon to a user of the smart mobile communication device who is walking while texting [[user]] on a screen, comprising [[the]] following mechanisms and designs added to said smart mobile communication device:
a)    a moveable camera assembly comprises a digital camera is mounted on a casing, and said moveable camera assembly hinged to an upper part of said smart mobile communication device, with an appropriate range of movement;
b)    a first mechanism providing ability for said moveable camera assembly to be rotated or swung outwards about a hinge on a main body of the smart mobile communication device, so as to point towards the frontal horizon of an intended path of travel of the user, and said moveable camera assembly when retracted is even with surrounding surfaces of the smart mobile communication device, maintaining a smooth contour;

second mechanism to increase an angular field of view (FOV) for said digital camera, wherein a refractive element can be moved in front of a lens of the digital camera when the moveable camera assembly is deployed, and be moved away in stowage, either manually or under control of software and actuation by a central processing unit (CPU) and necessary mechanical system;
d)    flexible electrical connectors or rotary electrical connectors, from input and output ports of said digital camera in said moveable camera assembly to an image data graphics processing unit (GPU) or other hardware on a main circuitry board, permitting appropriate movements of the moveable camera assembly while maintaining necessary data transfer;
e)    a camera positioning system to rotate, extend or swing said moveable camera assembly outwards, or to retract said moveable camera assembly for stowage flushed with [[the]] surrounding surfaces of the main body, comprises (1) mechanical connections between the main body of the smart mobile communication device and the casing permitting the appropriate movements; (2) a driving system, using either mechanical or electro-magnetic forces; and (3) control by a CPU or a dedicated microprocessor;
f)    a catch to keep the moveable camera assembly locked in stowage, with engaging and releasing mechanisms under control of the CPU or said dedicated microprocessor;
g)    access of information by the CPU from an accelerometer in the smart mobile communication device for continuous information of attitudes of the smart mobile communication device;
h)    software to determine an amount of controlling action needed for the camera positioning system to cause an appropriate rotation, extension or retraction for the moveable camera assembly such that the digital camera in the moveable camera assembly is always pointing forward horizontally;

screen;
j)    image analysis software whereby flashing lights and fast moving objects in said captured views can trigger audio and visual alarms;
k)    software to enable selecting and deselecting said digital camera, said camera positioning system, and all related processes.

12.    (Currently amended) A smart mobile communication device as in claim 10, where the digital camera in the moveable camera assembly is a rear-facing camera mounted on [[the]] a top edge of the smart mobile communication device, with a surface of the moveable camera assembly flushed with [[the]] a top border of the smart mobile communication device when stowed, and a hinge in close proximity to a front surface, when [[.]]a rear surface, and an angle which said moveable camera assembly can swing about the hinge is up to 90 degrees.

17.    (Currently amended) A smart mobile communication device as in claim 10, where the digital camera in the moveable camera assembly is a front-facing camera mounted on a top edge of the smart mobile communication device, with a surface of the moveable camera assembly flushed with [[the]] a top border of the smart mobile communication device, and the hinge in close proximity to a rear surface, when [[.]]a front surface, and an angle which said moveable camera assembly can swing about the hinge is up to 180 degrees.


Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of the record fails to show or fairly suggest a smart mobile communication device capable of providing a continuous, self-adjusted, wide-angle view of a frontal horizon to a user of the smart mobile communication device who is walking while texting on a screen, comprising following mechanisms and designs added to said smart mobile communication device:
b)    a first mechanism providing ability for said moveable camera assembly to be rotated or swung outwards about a hinge on a main body of the smart mobile communication device, so as to point towards the frontal horizon of an intended path of travel of the user, and said moveable camera assembly when retracted is even with surrounding surfaces of the smart mobile communication device, maintaining a smooth contour;
c)    a second mechanism to increase an angular field of view (FOV) for said digital camera, wherein a refractive element can be moved in front of a lens of the digital camera when the moveable camera assembly is deployed, and be moved away in stowage, either manually or under control of software and actuation by a central processing unit (CPU) and necessary mechanical system;
e)    a camera positioning system to rotate, extend or swing said moveable camera assembly outwards, or to retract said moveable camera assembly for stowage flushed with surrounding surfaces of the main body, comprises (1) mechanical connections between the main body of the smart mobile communication device and the casing permitting the appropriate movements; (2) a driving system, using either mechanical or electro-magnetic forces; and (3) control by a CPU or a dedicated microprocessor;
f)    a catch to keep the moveable camera assembly locked in stowage, with engaging and releasing mechanisms under control of the CPU or said dedicated microprocessor;

h)    software to determine an amount of controlling action needed for the camera positioning system to cause an appropriate rotation, extension or retraction for the moveable camera assembly such that the digital camera in the moveable camera assembly is always pointing forward horizontally, in combination with other claim elements.

Claims 11-18 are allowed as being dependent from claim 10.

Claims 1-9 are method claims corresponds to apparatus claims 10-18, respectively; therefore, claims 1-9 are allowed for the same reasons given in claims 10-18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/22/2021